   Case 7:20-cv-00956-AMM-SGC Document 4 Filed 07/07/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LAQUINTON KEO SUMMERVILLE, )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:20cv398-MHT
                           )                         (WO)
SGT. TONY TEMPLE, et al., )
                           )
     Defendants.           )

                            OPINION AND ORDER

       This    lawsuit       is    before     the       court     on   the

recommendation of the United States Magistrate Judge

that    the    case   be    transferred     to    the    United    States

District      Court   for    the   Northern      District   of    Alabama

pursuant to 28 U.S.C. § 1406.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

                                   ***

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

3) is adopted.
   Case 7:20-cv-00956-AMM-SGC Document 4 Filed 07/07/20 Page 2 of 2



    (2) This case is transferred to the United States

District   Court   for   the    Northern       District   of    Alabama

pursuant to 28 U.S.C. § 1406(a).

    (3) The pending motion is left for resolution by

the transferee court.

    The    clerk   of    the    court     is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 7th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
